Citation Nr: 0602121	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  95-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

Whether there was clear and unmistakable error (CUE) in a 
March 1981 RO administrative decision that found disabilities 
from a September 1979 vehicle accident in service were not 
incurred in line of duty.  



REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1976 to December 
1979.  

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in March 2000 when the 
veteran's claim was denied.  He appealed to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
November 2001 Memorandum Decision vacated and remanded the 
March 2000 Board decision.  

In a May 2002 decision, the Board again denied the veteran's 
claim that there was clear and unmistakable error in the 
March 1981 RO decision.  The veteran appealed this decision 
to the Court.  

In January 2005, the Court issued an order that vacated and 
remanded the May 2002 Board decision.  The veteran's appeal 
is now before the Board for further review.   

The Board notes that the issue of service connection for 
disabilities sustained in a September 1979 motor vehicle 
accident in service, based on a reopened claim, was also 
before the Board in May 2002.  

The Board found that the September 1979 accident was not due 
to willful misconduct and granted service connection for the 
disabilities incurred due to this accident.  

As a consequence of this decision, the RO established service 
connection for the residuals of a left arm fracture and the 
residuals of a fractured mandible and evaluated each 
disability as noncompensably disabling.  

The January 2005 Court decision did not address this portion 
of the May 2002 Board decision.  

As the May 2002 Board decision resulted in a complete grant 
of the benefits sought on appeal for this issue, it is no 
longer before the Board.  



FINDINGS OF FACT

1.  The March 1981 RO administrative decision which found 
that the 1979 vehicle accident which resulted in the 
veteran's left arm fracture and fractured mandible was the 
result of the veteran's own willful misconduct; the veteran 
did not submit a Notice of Disagreement with this decision 
within one year of notice thereof.  

2.  The March 1981 administrative decision failed to 
correctly apply the provisions of 38 U.S.C.A. § 105(a), and 
the result of this failure was the denial of the veteran's 
claim.  

3.  Uncontroverted evidence shows that the veteran sustained 
injuries of the left arm and mandible in a September 1979 
vehicle accident during active service. 

4.  The claim of service connection for the residuals of the 
September 1979 vehicle accident, to include the residuals of 
a left arm fracture and the residuals of a fractured 
mandible, was received in January 1980, approximately one 
month after his December 21, 1979, discharge from military 
service.  




CONCLUSIONS OF LAW

1.  The March 1981 RO decision which determined that the 
veteran's disabilities were incurred as the result of willful 
misconduct is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2004).  

2.  The March 1981 RO decision contains clear and 
unmistakable error.  38 U.S.C.A. §§ 105(a), 5109A (West 
2002); 38 C.F.R. §§ 3.1(m)(n), 3.105(a) (2004).  

3.  An earlier effective date of December 22, 1979, for the 
grant of service connection for the residuals of a left arm 
fracture and the residuals of a fractured mandible is 
assigned.  38 C.F.R. § 3.400(b)(2)(i) (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, as this decision represents a 
complete grant of the benefits sought on appeal, no further 
discussion of the VCAA is required, as any failure in this 
regard is harmless error.  

A careful review of the record shows that, on September 9, 
1979, while on active duty, the veteran was involved in a 
motor vehicle accident.  An officer from the Texas Department 
of Public Safety conducted an investigation and submitted a 
"Texas Peace Officer's Accident Report" on the incident, 
dated in September 1979.  

The report notes that the veteran was the driver of the 
vehicle.  In the section of the report labeled "Describe What 
Happened," the officer stated that the veteran was traveling 
westbound on U.S. 190, was passing vehicles on the left 
shoulder and lost control of his vehicle, traveling across 
both traffic lanes and off the road into an embankment.  The 
car rolled over three times before coming to a stop on its 
top.  The driver was thrown free of the vehicle.  The 
conditions were noted to be darkness, clear weather, and dry 
asphalt, with traffic controlled by a center stripe.  

In the section labeled "Factors Contributing to Accident 
(Officer's Opinion)," the officer indicated speeding, 
improper passing and being under the influence of alcohol.  

At the bottom of the report, under "Police Activity" the 
veteran's name was typed, along with charges of "failed to 
drive in single lane," and "unsafe speed."  After these 
entries, the form states "Type Alcohol Test" and the word 
"none" was entered.  

The back of the form noted that the driver was taken by 
ambulance to Darnall Army Hospital.  The back of the form 
also contained a diagram of the accident drawn by the officer 
showing the car swerved onto the left shoulder, then across 
two lanes onto the right embankment, and rolled, ending up on 
its top.  The location of the two people in the car is also 
indicated.  No other vehicle was documented in the diagram.  

There is no documentation other than the ticket numbers on 
the accident report to indicate that the veteran was ever 
served with a ticket or scheduled for a municipal court 
hearing regarding the charges noted on the report.  

The service records include Form DA 2173, "Statement of 
Medical Examination and Duty Status."  Only the medical 
portion of the form is completed, the section to be completed 
by the Unit Commander or Unit Adviser is blank.  

The medical portion was completed on September 14, 1979.  The 
report stated that the veteran was admitted at 2:10 a.m. on 
September 10, 1979, and was examined at an unknown hour on 
September 9, 1979.  He had multiple injuries allegedly 
incurred when the serviceman was involved in a motor vehicle 
accident, as the driver.  

In the section labeled "Medical Opinion" the examiner noted 
that whether the veteran was under the influence of alcohol 
or drugs was unknown, that the veteran was mentally sound, 
that the injury was not likely to result in a claim against 
the government for future medical care, and that the injury 
was incurred in the line of duty based on medical history and 
examination.  The form also noted that a blood alcohol test 
was not made, and that the veteran's disability was 
temporary.  

The service medical records pertaining to the accident 
revealed that the veteran had suffered a dislocation of the 
left elbow, his neurovascular status intact, both bone 
forearm fracture of the left forearm, fracture of the left 
temporomandibular joint, and multiple lacerations and 
contusions.  Several surgeries were performed, including 
having a steel rod and screws placed in his left forearm and 
skin grafts.  

In April 1980, the veteran underwent a VA examination in 
connection with his claim for benefits.  The examiner noted 
the fracture of the mandible, scars, skin grafts, anxiety 
reaction, left elbow dislocation, and the rod and screws in 
the left forearm.  

In August 1980, the RO requested that the veteran complete VA 
Form 21-4176, "Report of Accidental Injury."  His completed 
form confirms the date and place of the accident, noting that 
he was on duty.  

The veteran also indicated that the Killeen, Texas, Police 
Department made a report of the accident.  In response to the 
question on the form "Were alcohol intoxicants, narcotics, 
drugs or misconduct of any kind on the part of persons 
concerned involved in this accident?" the veteran indicated 
"No."  

In the section requesting a full description of how the 
accident occurred, the veteran stated that he was "not sure 
how it happened."  The car just went out of control and he 
woke up in the Army Hospital.   

On the back of the form, the veteran indicated that, prior to 
the accident, he had been swimming at a lake, that the 
roadway was dry, that the weather was clear, and that the 
light was "darkness artificial light."  He also stated that 
he never saw the car after the night of the accident and that 
the police did not know where it was, so he never knew what 
caused the accident.  

In March 1981, based on the above evidence, and an August 
1980 skin examination report, the RO issued an administrative 
decision finding that the veteran's injuries were caused by 
his own willful misconduct and, therefore, were not incurred 
in the line of duty.  

Although the decision notes the veteran's statement and the 
medical opinion finding that the veteran's injuries were 
incurred in the line of duty, the decision relied on the 
police report which indicated that the accident was caused by 
the veteran's failure to drive in a single lane and his 
driving at an unsafe speed.  

The decision concluded that these actions were deliberate and 
intentional and that, as the driver, the veteran should have 
known of the possible consequences of his actions in driving 
in this manner.  

The notice of the March 1981 administrative decision was sent 
to the veteran in April 1981 along with notice of his 
appellate rights.  The notice indicated that the veteran's 
disabilities were deemed to have resulted from his own 
willful misconduct and were not incurred in the line of duty.  

The April 1981 letter specifically states that his claims for 
service connection for a left arm condition and a jaw 
condition were denied.  The veteran did not appeal this 
decision by submitting a Notice of Disagreement within one 
year of the date that notice was sent to him.  

As the veteran did not appeal the April 1981 decision, it is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

Service connection may be granted for disability due to 
injury which was incurred in or aggravated by active service, 
in the line of duty and not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.301, 
3.303.  

An injury incurred during active service will be deemed to 
have been incurred in line of duty unless such injury was a 
result of the person's own willful misconduct.  A service 
department finding that injury was in the line of duty will 
be binding on the VA unless it is patently inconsistent with 
the facts and the requirements of laws administered by the 
VA.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1).  

Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n)(3).  

A service department finding that injury was not due to 
willful misconduct will be binding on VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by VA.  38 C.F.R. § 3.1(n).  See, 
generally, Yeoman v. West, 140 F.3d 1443 (Fed.Cir. 1998) 
(upholding validity of willful misconduct provisions).  The 
Board notes that the basic provisions on line of duty and 
willful misconduct were the same in March 1981 as they are 
today.  

Legal authority provides that where CUE is found in a prior 
RO decision, such decision will be reversed or revised, and 
for the purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

To find CUE, the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  See, e.g., 
Brown v. Principi, 15 Vet. App. 421 (2002); Caffrey v. Brown, 
6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  

At this juncture, the Board notes that the January 2005 Order 
of the Court found that the May 2002 Board decision which 
determined that the March 1981 administrative decision did 
not contain clear and unmistakable error was deficient for 
two reasons.  

First, the May 2002 Board decision failed to address whether 
the March 1981 RO decision correctly applied the 38 U.S.C.A. 
§ 105(a) presumption.  

In addition, the Court noted that the Board decision did not 
contain a finding as to whether the evidence before the RO in 
1981 would have supported a finding that the veteran's 
conduct was "deliberate or intentional" as required by 
38 C.F.R. § 3.1(n), and that there was no discussion of 
whether the evidence would have supported a determination 
under 38 C.F.R. § 3.1(n)(3) that any willful misconduct was 
the proximate cause of the veteran's injuries.  

Accordingly, the Board will undertake to examine the March 
1981 administrative decision on these bases.  

The Board finds in this regard that the March 1981 
administrative decision does involve clear and unmistakable 
error.  Specifically, this decision failed to note that the 
veteran's injuries were presumed to have been incurred in the 
line of duty and did not discuss how this presumption was 
overcome.  

The decision simply determined that the veteran's actions 
were willful misconduct without indicating how the evidence 
of willful misconduct outweighed the presumption found in 38 
U.S.C.A. § 105(a).  

The failure to address this presumption resulted in the 
conclusion that the veteran's conduct had constituted willful 
misconduct.  

Furthermore, this mistake was outcome determinative, as 
service connection for the claimed disabilities has since 
been established using basically the same medical evidence of 
record in March 1981.  

Therefore, the failure of the March 1981 administrative 
decision to correctly apply 38 U.S.C.A. § 105(a) constitutes 
clear and unmistakable error.  

The Board notes that, as the March 1981 administrative 
decision contained clear and unmistakable error, the implied 
issue of an earlier effective date for service connection for 
the disabilities from the September 1979 vehicle accident, 
the residuals of a left arm fracture and the residuals of a 
fractured mandible, is also for consideration.  

There is no dispute that the veteran filed a claim for 
service connection for these disabilities in January 1980, 
which was approximately one month after discharge from 
service on December 21, 1979.  

Furthermore, there is no dispute that the September 1979 
vehicle accident occurred during service, or that it resulted 
in the left arm fracture and fractured mandible.  

Therefore, the Board finds that an effective date of December 
22, 1979, for the grant of service connection for the 
residuals of a left arm fracture and the residuals of a 
fractured mandible is warranted.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  



ORDER

As the March 1981 administrative decision contains clear and 
unmistakable error, an effective date of December 22, 1979, 
for the grant of service connection for the residuals of a 
left arm fracture and the residuals of a fractured mandible 
is granted.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


